                            Case 18-12012-LSS             Doc 425        Filed 12/04/18        Page 1 of 2



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE

                                                                   :   Chapter 11
         In re:                                                    :
                                                                   :   Case No. 18-12012 (LSS)
         OPEN ROAD FILMS, LLC, a Delaware                          :
         limited liability company, et al.,1                       :   (Jointly Administered)
                                                                   :
                                      Debtors.                     :   Ref. Docket Nos. 160 & 216

                                      NOTICE OF FILING OF FIRST AMENDMENT
                                         TO STALKING HORSE AGREEMENT

                       PLEASE TAKE NOTICE that, on October 23, 2018, the above-captioned
         debtors and debtors in possession (the “Debtors”) filed the Notice of Filing of (I) Stalking Horse
         Agreement, (II) Summary of Proposed Bid Protections, and (III) Summary of Proposed
         Amendment to Bid Procedures Order [Docket No. 216] (the “Notice”).2 Attached to the Notice
         as Exhibit A was a stalking horse agreement, dated October 23, 2018 (the “Stalking Horse
         APA”).

                       PLEASE TAKE FURTHER NOTICE that the Debtors and the Stalking Horse
         Purchaser have entered into an amendment, dated November 30, 2018, to the Stalking Horse APA
         (the “Amendment”), and a copy of the Amendment is attached hereto as Exhibit 1. The
         Amendment, among other things, extends the deadline to close the sale of the Debtors’ assets to
         the Stalking Horse Purchaser to December 21, 2018.

                        PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek entry of an
         order authorizing and approving the Debtors’ entry into the Stalking Horse APA as amended at
         the hearing currently scheduled for December 13, 2018 at 10:00 a.m. (ET) (the “Hearing”). The
         Debtors reserve all rights to modify the Stalking Horse APA and the Amendment at or prior to the
         Hearing.

                                                       [Signature page follows]




         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.);
                Briarcliff LLC (7304 Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC (9375
                Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Notice.

01:23927251.1
                     Case 18-12012-LSS   Doc 425   Filed 12/04/18   Page 2 of 2



         Dated: December 4, 2018                       /s/ Ian J. Bambrick
                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square, 1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600
                                               Fax: (302) 571-1253
                                               Email: mnestor@ycst.com
                                                       rpoppiti@ycst.com
                                                       ibambrick@ycst.com

                                               and

                                               Michael L. Tuchin, Esq.
                                               Whitman L. Holt, Esq.
                                               Jonathan M. Weiss, Esq.
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000
                                               Fax: (310) 407-9090
                                               Email: mtuchin@ktbslaw.com
                                                      wholt@ktbslaw.com
                                                      jweiss@ktbslaw.com

                                               Counsel to Debtors and Debtors in Possession




01:23927251.1

                                               2
